DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This communication is in response to the amendment received on 07/25/2022 and supplemental amendment received on 09/08/2022. Claims 1-20 remain pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claims 1-10 are drawn to a method which is within the four statutory categories (i.e. process). Claims 11-19 are drawn to a system which is within the four statutory categories (i.e. machine).   Claim 20 is drawn to a non-transitory medium which is within the four statutory categories (i.e. manufacture).
Step 2A, Prong 1:
Claims 1, 11 and 20 recite:
“receiving a plurality of healthcare orders, wherein each of the healthcare orders identifies a respective patient of a plurality of patients and comprises one or more attributes of a medication, or for providing the medication to a patient; 
receiving, OVER A NETWORK, PARAMETERS PROGRAMMED INTO a plurality of HEALTHCARE DEVICES and associated with providing a medication for a patient, but which do not include data identifying the patient; 
searching the plurality of healthcare orders to match respective sets of the received parameters to attributes of the one or more orders;
correlating each respective healthcare device of the plurality of HEALTHCARE DEVICES with one or more orders of the plurality of healthcare orders based on the searching of the plurality of healthcare orders and matching a set of the received PARAMETERS PROGRAMMED INTO the respective HEALTHCARE DEVICE to the one or more attributes of the one or more orders; 
generating, for each respective HEALTHCARE DEVICE, an association between the respective HEALTHCARE DEVICE and at least one patient identified from the one or more orders correlated with the respective HEALTHCARE DEVICE during the searching”-claims 1, 11 and 20,
Claims 1, 11 and 20 are directed to an abstract idea (see limitations not capitalized above) of certain methods of organizing human activity based on managing personal behavior and interactions between people regarding correlation of a medical device and order with a patient (e.g. this is a method of managing interactions between people, such as a user following rules and instructions). The mere nominal recitation of a generic computing device (one or more processors), a plurality of generic medical devices and generic network does not take the claims out of the methods of organizing human interactions grouping. Thus, the claims recite an abstract idea.
The dependent claims also recite certain methods of organizing human activities, such as user following rules to correlate the medical devices with the orders and generating as association between the medical device and the patient. In particular, the following limitations (that are not capitalized) are directed to an abstract idea:
Claims 2 and 12- generating an association for each respective HEALTHCARE DEVICE comprises generating one or more data structures comprising associations between each of the plurality of HEALTHCARE DEVICES and at least one patient of the plurality of patients, and STORING ONE OR MORE DATA STRUCTURES IN A MEMORY DEVICE,
Claim 3- providing, to each of the plurality of HEALTHCARE DEVICES, an indication of a respective patient the plurality of patients associated with each of the plurality of HEALTHCARE DEVICES in the one or more data structures,
Claims 6 and 15- determining, as part of the correlating, that a set of parameters corresponding to the first HEALTHCARE DEVICE correlates to multiple healthcare orders for multiple patients; and providing, to the first HEALTHCARE DEVICE, an indication of each patient of the plurality of patients identified by the multiple medical orders,
Claims 7 and 16- providing to the first HEALTHCARE DEVICE, a listing of at least one patient identified from the one or more orders correlated with the first healthcare device during the searching,
Claims 8 and 17- associating the additional order with the first HEALTHCARE DEVICE based on an association between the first HEALTHCARE DEVICE and the selected patient that was generated during the searching; PROGRAMMING THE FIRST HEALTHCARE DEVICE to provide a medication according to the additional order,
Claims 9 and 18- verifying that the additional order is appropriate for the selected patient based on the additional order attributes of the additional order and a profile of the patient of the plurality of patients,
Claims 10 and 19- receiving an additional order associated with the selected patient, the additional order not identifying the first HEALTHCARE DEVICE; associating the additional order with the first HEALTHCARE DEVICE based on an association between the first HEALTHCARE DEVICE and the selected patient that was generated during the searching; receiving a list of programming parameters for the first HEALTHCARE DEVICE; determining, based on the received programming parameters, whether the additional order includes attributes that can be PROGRAMMED INTO A FIRST HEALTHCARE DEVICE; programming first HEALTHCARE DEVICE to provide a medication according to the additional order responsive to determining that the additional order includes attributes that can be programmed into the first HEALTHCARE DEVICE.
Claims 4-5, 13-14 are ultimately dependent from Claims 1, 11 and include all the limitations of Claims 1 and 11. Therefore, claims 4-5, 13-14 recite the same abstract idea. Claims 4-5, 13-14 describe further limitations regarding the basis for correlating healthcare devices with orders and generate association between the healthcare device and the patient. These are all just further describing the abstract idea recited in claims 1 and 11, without adding significantly more.  
Step 2A, Prong 2:
This judicial exception is not integrated into a practical application. In particular, claims recite the additional elements of “a network”, “healthcare devices”, “a memory”, “one or more processors”, “a memory storing operating instructions thereon; and one or more processors configured to execute the instructions and perform operations”, which are hardware or software elements, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these elements are merely invoked as a tool to apply instructions of the abstract idea in a particular technological environment, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular field or technological environment do not provide practical application for an abstract idea (MPEP 2106.05(f) & (h)).
The processor and the memory in the claim limitations are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of correlation information based on received parameters) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The processor and memory described in the current specification as generic devices. For instance, the current specification recites “Electronic system 700 can be a server, computer, phone, PDA, a tablet computer, a television with one or more processors embedded therein or coupled thereto, or generally any electronic device.” in par. 75.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Claims also recite other additional limitations beyond abstract idea, including functions such as receiving data from/to a network, storing data in a memory and providing over a network, instructions (data), and these are insignificant extra-solution activities (see MPEP 2106.05 (g)), which do not provide a practical application for the abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform correlating and generating data based on the received data and using rules/instructions to correlate healthcare device/order with a patient amount to no more than mere instructions to apply the exception using a generic computer component. 
Claims have been amended now to recite “remotely programming a first healthcare device, over a network, to deliver a medication according to device programming instructions associated with a patient identified from the one or more orders correlated with the first healthcare device during the searching”, programming medication dispensing devices to provide medications are well-understood, routine and conventional activity in the field, as it is indicated in the background section of the current application. Paragraph 3 recites “Hospitals and other caregiving institutions typically employ a number of different electronic device and data systems to carry out many of the functions of the hospital, such as Admit-Discharge-Transfer (ADT), physician order entry (POE), electronic Medicine Administration Record (eMAR), medication dispensing devices, patient monitoring devices, and others. For example, a POE system may generate orders for providing medications to patients, medication dispensing devices may be programmed to provide the medications to the patients, and patient monitoring devices may monitor the patients, such as while they receive the medications through the medication dispensing devices.”. 
Also, Silkaitis teaches “remotely programming medical devices” in col. 17, lines 4-28 (“With reference to FIG. 17, the MMU 12 communicates with one or more (more preferably a plurality of) medical devices 14A, 14B, and 14C through the electronic network 76… A user access device such as a computer system 254 is remotely located from the MMU 12 and the medical device 14 and communicates with the MMU 12 to permit a user 256 to activate the Monitor Pump 44 program in the MMU 12 and remotely activate the corresponding Monitor Pump 130 program in the medical device 14.).
Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Silkaitis et al. (hereinafter Silkaitis) (US Patent No. 9,123,077 B2) in view of Martucci et al. (hereinafter Martucci) (US Patent. No. 8,234,128 B2).
Claim 1 has been amended now to recite a method for associating patients with devices, the method comprising:
receiving a plurality of healthcare orders, wherein each of the healthcare orders identifies a respective patient of a plurality of patients and comprises one or more attributes of a medication, or for providing the medication to a patient (Silkaitis; abstract, col. 2, line 40 to col. 3, line 3, fig. 4); 
receiving, over a network, parameters programmed into a plurality of healthcare devices and associated with providing a medication for a patient (Silkaitis; col. 9, lines 42-60 and col. 10, line 33 to col. 11, line 3); 
searching the plurality of healthcare orders to match respective sets of the received parameters to attributes of the one or more orders (Silkaitis; col. 9, lines 42-60 and col. 10, line 33 to col. 11, line 3);
correlating each respective healthcare device of the plurality of healthcare devices with one or more orders of the plurality of healthcare orders based on the searching of the plurality of healthcare orders and matching a set of the received parameters programmed into the respective healthcare device to the one or more attributes of the one or more orders (Silkaitis; col. 9, lines 42-60 and col. 10, line 33 to col. 11, line 3); 
generating, for each respective healthcare device, an association between the respective healthcare device and at least one patient identified from the one or more orders correlated with the respective healthcare device during the searching (Silkaitis; col. 7, lines 1-15, col. 9, lines 42-60); 
storing the association for each respective healthcare device in a memory (Silkaitis; col. 8, line 66 to col. 9, line 7); and 
remotely programming a first healthcare device, over the network, to deliver a medication according to device programming instructions associated with a patient identified from the one or more orders correlated with the first healthcare device during the searching (Silkaitis; col. 2, lines 6-9, col. 13, lines 13-33, col. 18, lines 19-30).

Silkaitis fails to expressly teach “receiving, over a network, parameters programmed into a plurality of healthcare devices and associated with providing a medication for a patient, but which do not include data identifying the patient”. However, this feature is well known in the art, as evidenced by Martucci.
In particular, Martucci teaches “The present invention provides a system and method for comparing medical device settings to orders within a healthcare system.” In col. 2, lines 3-5, “The medical device has a communication interface for transmitting data relating to operational parameters of the medical device. The first computer has a communication interface for receiving the data relating to the medical device's operational parameters and for receiving data relating to a medication order. The first computer further has a memory for storing the data, a processor for comparing at least one of the operational parameters sent from the medical device to at least a portion of the order, and a transmitter for transmitting a comparison result signal of the comparison results to the remote computer…a method for comparing medical device settings to orders within a healthcare system is provided. The method comprises the steps of: transmitting data relating to programmed settings from the medical device to a first computer; storing the data relating to settings in the memory of the first computer; storing data relating to an order in a memory of the first computer; comparing data from at least one of the settings sent from the medical device to data from at least a portion of the order; and, transmitting a comparison result signal to the remote computer.” in col. 2, lines 7-29, “According to another embodiment, the method comprises linking a patient identifier and an order identifier, and further linking a pumping channel with the patient identifier and the order identifier. When a link between the patient identifier and the order identifier is not established the system precludes a comparison of the data transmitted from the medical device.” In col. 2, lines 30-35.
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the aforementioned limitation as disclosed by Martucci with the motivation of comparing medical device settings to orders within a healthcare system (Martucci; col. 2, lines 3-5).

As per claim 2, Silkaitis discloses the method of claim 1, wherein generating an association for each respective healthcare device comprises generating one or more data structures comprising associations between each of the plurality of healthcare devices and at least one patient of the plurality of patients, and storing the one or more data structures in a memory device (Silkaitis; col. 7, lines 1-15, col. 9, lines 42-60).

As per claim 3, Silkaitis discloses the method of claim 2, further comprising: providing, to each of the plurality of healthcare devices, an indication of a respective patient the plurality of patients associated with each of the plurality of healthcare devices in the one or more data structures; and receiving, from each healthcare device of the plurality of healthcare devices, a confirmation of whether each of the plurality of the healthcare devices is programmed to provide a medication to the one of the respective patient associated with the healthcare device in the one or more data structures (Silkaitis; col. 9, lines 42-60).

As per claim 4, Silkaitis discloses the method of claim 1, wherein the plurality of healthcare devices include a medication dispensing device or an infusion device (Silkaitis; col. 7, lines 47-54).

As per claim 5, Silkaitis discloses the method of claim 1, wherein at least one of the attributes of one of the plurality of healthcare orders comprises at least one of an amount of an item to be dispensed, a time when the item is to be dispensed, or a rate at which the item is to be dispensed (Silkaitis; col. 15, lines 20-40).

Claim 6 has been amended now to recite the method of Claim 1, further comprising: determining, as part of the correlating, that a set of parameters corresponding to the first healthcare device correlates to multiple medical orders for multiple patients; and providing, to the first healthcare device, an indication of each patient of the plurality of patients identified by the multiple medical orders; and receiving, from the medication dispensing device, a selection of one of the plurality of patients; and correlating the first healthcare device with the healthcare order of the plurality of healthcare orders that identifies the patient (Silkaitis; col. 15, lines 20-40, col. 21, lines 31-59).

Claim 7 has been amended now to recite the method of Claim 1, further comprising: providing, over the network, to the first healthcare device, a listing of at least one patient identified from the one or more orders correlated with the first healthcare device during the searching; receiving, over the network, a selected patient from the listing provided to the first healthcare device, wherein the device programming instructions provided to the first healthcare device are related to the selected patient (Silkaitis; col. 6, lines 20-23, col. 8, line 66 to col. 9, line 7).

As per claim 8, Silkaitis discloses the method of Claim 7, further comprising: receiving an additional order associated with the selected patient, the additional order not identifying the first healthcare device; associating the additional order with the first healthcare device based on an association between the first healthcare device and the selected patient that was generated during the searching; programing, over the network, the first healthcare device to provide a medication according to the additional order (Silkaitis; col. 2, line 59 to col. 3, line 3).

As per claim 9, Silkaitis discloses the method of Claim 8, wherein the additional order comprises a plurality of additional order attributes, and further comprising: verifying that the additional order is appropriate for the selected patient based on the additional order attributes of the additional order and a profile of the patient of the plurality of patients (Silkaitis; col. 2, line 59 to col. 3, line 3).

As per claim 10, Silkaitis discloses the method of Claim 8, further comprising: 
receiving an additional order associated with the selected patient, the additional order not identifying the first healthcare device; 
associating the additional order with the first healthcare device based on an association between the first healthcare device and the selected patient that was generated during the searching (Silkaitis; col. 7, lines 1-15, col. 9, lines 42-60); 
receiving a list of programming parameters for the first healthcare device (Silkaitis; col. 2, lines 6-9, col. 13, lines 13-33); 
determining, based on the received programming parameters, whether the additional order includes attributes that can be programmed into the first healthcare device (Silkaitis; col. 2, lines 6-9, col. 13, lines 13-33); 
programming first healthcare device to provide a medication according to the additional order responsive to determining that the additional order includes attributes that can be programmed into the first healthcare device (Silkaitis; col. 2, lines 6-9, col. 13, lines 13-33); and 
transmitting an alert to a remote device associated with a healthcare professional assigned to a location of the selected patient when the additional order does not include attributes that can be programmed into the first healthcare device (Silkaitis; col. 14, lines 11-34, col. 20, lines 45-56).

As per claims 11-19, they are system claims which repeat the same limitations of claims 1-2, 4-10, the corresponding method claims, as a collection of elements as opposed to a series of process steps.  Since the teachings of Silkaitis and Martucci disclose the underlying process steps that constitute the methods of claims 1-2, 4-10, it is respectfully submitted that they provide the underlying structural elements that perform the steps as well.  As such, the limitations of claims 11-19 are rejected for the same reasons given above for claims 1-2, 4-10.

As per claim 20, it is an article of manufacture claim which repeats the same limitations of claim 1, the corresponding method claim, as a collection of executable instructions stored on machine readable media as opposed to a series of process steps.  Since the teachings of Silkaitis and Martucci disclose the underlying process steps that constitute the method of claim 1, it is respectfully submitted that they likewise disclose the executable instructions that perform the steps as well.  As such, the limitations of claim 20, are rejected for the same reasons given above for claim 1.




Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed below in the order in which they appear.
Arguments about the 35 USC 101 rejection:
Applicant argues that claims have been amended now to recite “remotely programming a healthcare device over a network…” and claims amount to significantly more than the judicial exception/abstract idea. Applicant argues that the current claims provide a technical solution to a technical problem, as in McRO claims. In response, Examiner respectfully submits that “remotely programming a medical device to provide medication to a patient” is a well-understood, routine and conventional activity in the field, as indicated in the rejection above. 
In McRo, the claimed invention recited a very specific set of rules that allowed a computer to perform animation in a manner that was previously only performable by human animators. The very fact that the animation could not be previously performed by computers and that the rules applied by the claimed invention solved this problem was the reason the claimed invention in McRo was found to be not directed to an abstract idea. Here there is no evidence on record that establishes that the claimed invention was only previously performable by humans in the manner of McRo. The claimed invention may or may not improve the correlating medical device/order with a patient without identifying the patient; however, this is not the same improvement relied upon in McRo.
Applicant also argues that claim 1 recites the technical features, such as “receiving parameters programmed into a plurality of healthcare devices”, “generating, for each respective healthcare device, an association between the respective healthcare device in a memory” and “remotely programming a first healthcare device, over the network, to deliver a medication according to device programming instructions associated with a patient identified from the one or more orders correlated with the first healthcare device during the searching” and therefore, claim 1 provides a method that cannot be performed without a machine. In response, Examiner submits that the feature of “remotely programming healthcare device, over a network…” is not part of the abstract idea, but an additional element that is well-understood, routine and conventional, as indicated in the current specification. 
The current specification recites “…medication dispensing devices may be programmed to provide the medications to the patients…” in par. 3. Also, the current specification recites that a healthcare professional programs the healthcare device (par. 22 recites: “a healthcare professional programs parameters into a healthcare device to provide healthcare to a patient, the parameters may be communicated over the network to the backend server”, par. 25 recites: “The healthcare devices 102 may be programmable, such as by a healthcare professional, e.g. a nurse or a doctor, a caregiver, or generally any other person. For example, a medication dispensing device may be programmed with parameters that relate to the dispensing of the medication”). Therefore, the claims are directed to certain methods of human activity (healthcare professional programming healthcare device) using generic devices (generic processor and healthcare device) and well-understood, routine and conventional activity (remotely program a healthcare device). 
Therefore, the arguments are not persuasive and claims are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Arguments about the 35 USC 103 rejection:
	Applicant argues that Silkaitis does not teach “receiving parameters programmed into a plurality of healthcare devices and searching the plurality of healthcare orders to match respective set of the received parameters to attributes of the one or more orders”. In response, Examiner submits that Silkaitis teaches “…The medical device receives medication order information electronically…” in col. 2, lines 48-52. Silkaitis also teaches “the Download Drug Library 44 program in the MMU 12 is designed to modify a medication library from the HIS 18 in such a way that only a single configuration of a single drug library is necessary to provide download information to multiple separate and different medical devices 14 where each device has unique parameters (different models, processors, computer architecture, software, binary format, or manufacturers, for example). In this embodiment, the configured drug library is designed so that only a subset of the configured drug library is specific for each unique type of medical device 14, and only the specific information is selected for transfer to each medical device 14.” in col. 16, lines 39-50, “The MMU downloads a medication order to the medical device only if information from a first input matches information from a second input.” in abstract, and “With reference to FIG. 17, the MMU 12 communicates with one or more (more preferably a plurality of) medical devices 14A, 14B, and 14C through the electronic network 76. The medical device or devices 14A, 14B, and 14C connect to the electronic network 76 through one or more (more preferably a plurality of) access nodes 84A, 84B, and 84C distributed in one or more (more preferably a plurality of) CCAs 253A and 253B. More than one medical device 14 can operate from an individual access node 84 and be associated with a particular patient. Typically, there is one access node per room (101, 103, and 301), but it also is possible to have more than one access node per room and more than one room or CCA per access node. Additionally, as discussed above with regard to FIG. 4, the connection between the medical devices 14A, 14B, and 14C and the access nodes 84A, 84B, and 84C can be wireless. A user access device such as a computer system 254 is remotely located from the MMU 12 and the medical device 14 and communicates with the MMU 12 to permit a user 256 to activate the Monitor Pump 44 program in the MMU 12 and remotely activate the corresponding Monitor Pump 130 program in the medical device 14. The computer 254 can be located in a variety of locations, including but not limited to a nurse station or a biomedical technician area.” in col. 18, lines 19-30. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295. The examiner can normally be reached 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILEK B COBANOGLU/Primary Examiner, Art Unit 3626